Citation Nr: 1223514	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  07-18 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hypertension to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for hypertension to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1965 to June 1969, to include combat service in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran was afforded a hearing before the undersigned Veterans Law Judge in July 2009.  A transcript of that proceeding is of record.  

When this case was most recently before the Board in December 2010, it was remanded for further development.  The case has since been returned to the Board for adjudication.

The Board acknowledges that pursuant to the December 2010 remand the RO addressed and adjudicated a claim on the basis of the regulatory change to 38 C.F.R. § 3.309(e), effective August 31, 2010 (under which the presumption of service incurrence based on in-service herbicide exposure was expanded to include several additional disorders including ischemic heart disease, but specifically excluded hypertension).  As such, the RO, in an August 2011 rating decision, granted service connection for coronary artery disease status post bypass graft, effective April 19, 2004.  



FINDINGS OF FACT

1.  The RO denied a claim for service connection for hypertension to include as due to service-connected diabetes mellitus in a November 2004 rating decision and properly notified the Veteran, who did not initiate an appeal of that decision.  A May 2006 rating decision confirmed and continued the denial of the claim for service connection.

2.  Assuming its credibility, evidence received since the November 2004 rating decision is not cumulative of evidence previously of record, relates to an unestablished fact necessary to substantiate the claim for service connection for hypertension to include as due to service-connected diabetes mellitus, and raises a reasonable possibility of substantiating the claim.

3.  Hypertension was not present in service or within the first post-service year, is not related to an event, disease or injury of service origin, and was not caused by or permanently worsened by his service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim for service connection for hypertension, to include as secondary to service-connected diabetes mellitus.  38 U.S.C.A. §  5108 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  Hypertension was not incurred in or aggravated by active service, its incurrence or aggravation during active service may not be presumed, and it is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§  3.303, 3.307, 3.309, 3.310 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, in March 2006, the Court held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

The record reflects that the Veteran was provided all required notice by a letter mailed in February and March, prior to the initial adjudication of the claim on appeal.  

Additionally, the record reflects that service treatment and post service treatment records have been obtained, and the Veteran was afforded appropriate VA examinations.  The Veteran also provided testimony at a hearing before the undersigned.  The originating agency also substantially complied with the Board's remand by providing the Veteran with another VA examination in December 2010.  

Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.  

Accordingly, the Board will address the merits of the claims.


II.  Whether new and material evidence has been received to reopen claims for service connection.  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been received, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419( 1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

The Veteran originally submitted a claim for entitlement to service connection for hypertension in April 2004.  The claim was denied in a November 2004 rating decision on the basis that the evidence did not show that the hypertension was related to the service-connected condition of diabetes mellitus, nor was there any evidence of the disability during military service.  Upon notice to the Veteran of the November 2004 denial and of his right to appeal, no timely appeal was initiated, which rendered the decision final.  Id. 

The evidence added to the record since the November 2004 rating decision includes VA and private treatment records, VA examinations dated in February 2006 and December 2010, written statements from the Veteran, and a transcript of a hearing before the undersigned.

The private treatment records include a December 2005 record from W.M.J., MD, addressing the possible relationship between the Veteran's hypertension and diabetes mellitus.  Similarly, the December 2010 VA examiner provided an opinion regarding the etiology of the Veteran's hypertension, stating that based on the Veteran's recollection, it was at least as likely as not that the Veteran's hypertension was attributable to his active service.   

The foregoing evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claims.  Therefore, it is new and material and reopening of the claims is in order.


III.  The claims for service connection

A.  Legal Criteria

Service connection may be established where the evidence demonstrates that an injury or disease resulting in disability was contracted in the line of duty coincident with active service, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests cardiovascular disease including hypertension to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).
Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


B.  Analysis

The Veteran contends that his hypertension is related to his active service.  Specifically, the Veteran claims that his diabetes mellitus has caused and/or aggravated his hypertension.

Service treatment records are negative for any elevated blood pressure readings or any diagnosis of hypertension.  Examination upon entrance into active service in 1965 noted normal blood pressure and found no cardiovascular abnormalities.  Likewise, the June 1969 discharge examination recorded a blood pressure reading of 128/82, and similarly did not find any cardiovascular abnormalities.  

The Veteran was afforded a VA examination in September 1969 in conjunction separate claims for service connection.  On examination, the Veteran's blood pressure was 120/80, heart sounds were regular, and the peripheral vessels appeared to be in good condition.

Treatment records and an operative report for the Veteran's coronary artery bypass from the Cleveland Clinic, dated in June 1988 reflect a diagnosis of hypertension and borderline adult-onset diabetes.  VA treatment records dated from September to October 1989, reflecting treatment for recurrent ear infections, reveal blood pressure readings of 126/78, 126/78, and 148/82.
Records from Cabell Huntington Hospital dated in May 1999 notes that a review of symptoms revealed high blood pressure.  An August 2000 record from Ultimate Health Services reveals a blood pressure reading of 150/90 and noted a history of hypertension.  A subsequent August 2002 follow-up record shows a diagnosis of hypertension.

VA treatment records show a diagnosis of and treatment for hypertension, initially reflected in an April 2003 optometry record.  An August 2003 record reflects a blood pressure reading of 136/75 and indicates that the Veteran's hypertension was under good control.  Numerous subsequent VA treatment records show continued treatment for hypertension, as well as other clinical conditions.

The Veteran was afforded a VA examination in August 2004 at which time the examiner noted a history of a heart attack and cardiac arrest in 1980, as well as diabetes since the 1980s.  The Veteran stated that he had a diagnosis of hypertension since the 1980s, probably around the time of his heart attack, and that he did not currently check his blood pressures on a consistent basis.  Following examination, the examiner concluded that the Veteran was first diagnosed with arteriosclerotic coronary artery disease, as well as hypertension since his myocardial infarction in 1980; there was no evidence of hypertensive heart disease.  The examiner further stated that it was not likely that the Veteran's diabetes either caused or aggravated his hypertension, specifically because the Veteran had negative diabetic UA, normal BUN and creatinine, and a normal microalbumin creatinine ratio.  

A December 2005 private treatment record from W.M.J., MD, reflects a diagnosis of uncontrolled hypertension.  Dr. J., also opined that the Veteran's diabetes was complicated by hypertension, cardiovascular disease, and diabetes. 

The Veteran was afforded another VA examination in February 2006 at which time the examiner noted that the Veteran had hypertension with an onset in 1981, and no current symptoms.  The Veteran needed continuous medications to control his hypertension and had a history of headaches related to the hypertension.  On examination, blood pressure was 144/82.  The examiner opined that the Veteran's current essential hypertension was not caused by or the result of his diabetes mellitus.  Further, the examiner explained that microalbumin and renal function had remained normal, thus, the findings indicated that there was no worsening of the hypertension.  The examiner also reviewed Dr. J.'s December 2005 record noting that the blood pressure was out of control, but found that Dr. J., made no statement as to the cause of the Veteran's hypertension.

A July 2007 VA examination regarding the Veteran's diabetes mellitus indicates that there were no cardiac symptoms related to the Veteran's diabetes, nor where there symptoms of diabetic complications.  Blood pressure readings were 138/84, 132/80, and 128/78.

In July 2009, the Veteran testified that his private physician had expressed a concern that his diabetes was aggravating his hypertension.  He also specifically stated his contention was that his hypertension was caused or aggravated by his diabetes mellitus.  

The Veteran was afforded a final VA examination in December 2010.  The Veteran reported that his blood pressure had been elevated while working in DC in the late 1970's.  Later he was found to have elevated blood sugar and was subsequently diagnosed with diabetes.  The examiner noted that the Veteran had a history of a myocardial infarction in 1980 with cardiac arrest, and a coronary artery bypass surgery in 1988.  Examination revealed blood pressure readings of 151/89, 164/94, and 170/108.  There was no evidence of congestive heart failure or pulmonary hypertension.  The examiner provided a diagnosis of essential hypertension with a family history of hypertension.  

Regarding the etiology of the Veteran's hypertension, the examiner indicated that the Veteran had clearly stated and remembered that he had hypertension soon after leaving service, likely within one year.  Therefore the examiner opined that the Veteran's hypertension was at least as likely as not caused by or the result of the Veteran's military service.  However, the examiner opined that the Veteran's hypertension was not caused by or aggravated as a result of the service-connected diabetes mellitus.  The examiner explained that the basis for his opinion was that the Veteran's diabetes mellitus was under fair control, the BUN and creatinine were normal and microalbuminuria was negative.  Moreover, renal functions were normal and there was no evidence of diabetes related nephropathy.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for hypertension, to include as secondary to his service-connected diabetes mellitus.  Private treatment records, VA treatment records, and VA examinations were obtained to determine whether the Veteran's hypertension was caused or aggravated by his diabetes mellitus, or was otherwise related to his active service.

The Board notes that the VA examination reports in August 2004 February 2006, and December 2010 are against the Veteran's claim that his hypertension was caused or aggravated by his service-connected diabetes mellitus.  However, the Veteran has continued to allege that his diabetes mellitus has caused or aggravated his hypertension.  

Lay testimony is competent to establish the presence of observable symptomatology and, "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. 494, 495(lay person may provide eyewitness account of medical symptoms).  

While the Veteran is competent to state that he had elevated blood pressure readings, he is not competent to state whether those readings constituted a diagnosis of hypertension, nor is he competent to state whether the hypertension was caused or aggravated by his diabetes mellitus.  The Board notes that a layperson is not considered capable of opining in regard to a medical diagnosis or medical causation.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  
The Board also acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

Thus, while the Veteran can state he had elevated blood pressure readings, whether his currently diagnosed essential hypertension is related to his service-connected diabetes mellitus is a medical question that he is not competent to answer.  

In this case, there is no medical opinion specifically linking the Veteran's hypertension to his service-connected diabetes mellitus.  In that regard, the August 2004, February 2006, and December 2010 VA examiners opined that the Veteran's hypertension was not caused by or the result of his diabetes mellitus.  Specifically, the VA examiners stated that the Veteran's BUN, creatinine, microalbumin, and renal function were normal, thus indicating that the Veteran's diabetes did not cause of aggravate the Veteran's hypertension.  Moreover, the February 2006 VA examiner specifically stated that because the microalbumin and renal function had remained normal, there was no evidence that the hypertension had worsened.  

The Board acknowledges that Dr. J., in his December 2005 treatment record, stated that the Veteran had uncontrolled hypertension and that his diabetes was complicated by hypertension, cardiovascular disease, and obesity.  While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  

The Board finds Dr. J.'s opinion to be speculative at best.  The Court has held that medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  In fact, a closer reading of the treatment record reveals that Dr. J., did not provide a specific opinion regarding the etiology of the Veteran's hypertension, nor did he address whether the hypertension was caused or aggravated by the Veteran's diabetes mellitus.  Rather, he listed hypertension as one factor that affected the Veteran's diabetes mellitus.  Moreover, the Board notes that the February 2006 VA examiner reviewed Dr. J.'s record and concluded that Dr. J., made no statement as to the cause of hypertension.  
As such, Dr. J.'s opinion is too speculative to be probative, especially in light of the thoroughly supported opinions against the Veteran's claim provided by the VA examiners.  Thus the December 2005 opinion falls short of the level of certainty necessary for the Board to service connect the Veteran for hypertension as secondary to the service connected diabetes mellitus.

The Board also acknowledges that the December 2010 VA examiner provided an opinion regarding whether the Veteran's hypertension was directly related to his active service.  The Board notes that this recently asserted theory of entitlement to service connection does not constitute a new claim.  Separate theories in support of a claim for benefits for a particular disability do not equate to separate claims for benefits for that disability.  Although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim.  Robinson v. Mansfield, 21 Vet. App. 545, 550 (2008).
  
The Board acknowledges that the December 2010 VA examiner opined that the Veteran's hypertension was related his active service.  As noted above, the Board cannot ignore or disregard conclusions of a physician, but is free to assess the medical evidence.  See Willis, 1 Vet. App. 66; Wilson, 2 Vet. App. 614.  
However, in this case, the examiner based his opinion solely on the Veteran's recollections that he had elevated blood pressure readings likely within one year of discharge from service.  To the extent that the physician noted a history of onset during service, a mere transcription of lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional.  LeShore v. Brown, 8 Vet. App. 406 (1995).  

While, as noted above, the Veteran is competent to state he had elevated blood pressure readings, he is not competent to state he had a diagnosis of hypertension.  Moreover, his more recent contentions that his elevated blood pressure occurred shortly after his discharge from service are not credible.  In this regard, the service treatment records are negative for any elevated blood pressure readings, and the Veteran's blood pressure upon discharge was 128/22.  Furthermore, when the Veteran submitted his initial claim for service connection in 1969, he did not allege he had hypertension related to his active service.  A September 1969 VA examination likewise shows a normal cardiovascular system and a blood pressure reading of 120/80.  

The objective medical evidence also shows that a diagnosis of hypertension was first provided in approximately 1980, nearly 11 years after his discharge from service.  Additionally, as recently as his July 2009 hearing, the Veteran specifically stated that his contentions were that his hypertension was caused or aggravated by his diabetes mellitus, but did not assert the hypertension was directly related to his active service.  In fact, it was not until his December 2010 VA examination that the Veteran, for the first time, "clearly remembered" that he had elevated blood pressure readings occurring likely within one year of service.  

Thus, the Board finds that there is no credible or competent evidence to support the claim that the hypertension had its onset in service.  See Maxson v. West, 12 Vet. App. 453 (1999) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  Specifically, the Board finds that the objective medical evidence showing normal blood pressures in September 1969 and a diagnosis of hypertension, at the earliest, in 1980, more probative than the December 2010 VA examiner's opinion based on the Veteran's recent recollections that he had elevated blood pressures within a year of discharge of service.  Since the positive opinion of the December 2010 VA examiner is based upon clearly incredible and erroneous information obtained from the Veteran, that opinion is of no probative value for purposes of determining the etiology of the Veteran's hypertension.  

For the reasons stated above, the Board concludes that the doctrine of reasonable doubt does not apply as the preponderance of the evidence is against the claim for entitlement to service connection for hypertension to include as secondary to the service-connected diabetes mellitus.

ORDER

New and material evidence having been received, reopening of the claim of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, is granted.

Entitlement to service connection for hypertension, to include as secondary to the service-connected diabetes mellitus, is denied.



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


